DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on November 20, 2020.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant first argues that the current claims are patent-eligible under Step 2A, Prong 2 (integration of the abstract idea into a practical application), based on improvement to a technology or a technical field.  In support of this argument, Applicant references paragraph [0058] of this application’s patent application publication, which describes advantages to the computing system, such as in performance, from Applicant’s method.
In response, it appears that the advantages described in Applicant’s specification here flow from predicting the future numerical value (such as a flight ticket price) and providing it in advance when the travel product is viewed earlier in time.  The idea appears to be that, if a fairly accurate future price prediction is provided to a potential customer, this will reduce the number of times that the potential customer will re-access the system in the future to check on the current state of the price, thereby decreasing load on the system and improving performance.
Examiner disagrees that this renders patent-eligibility.  First, the improvement is not technological.  Any improved system operation from decreased load, in this case, is 
Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.71 Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

In the immediately preceding quotation, note how the quotation differentiates between a business process improvement and a technological improvement.  The advantages to the computing system in Applicant’s specification do not follow from technology such as a faster computer processor or denser data storage; they follow from the business process of price prediction.  Also, as at least partially referenced in the immediately preceding quotation, even if any such improvement in Applicant’s claims were interpreted as technological, for Prong 2 analysis, the technological improvement must be provided as least partially from the additional elements (here, the generic computing 
Applicant further argues specifically with respect to the simulating step.  Applicant’s argument is similar to what Examiner already addressed above, in that Applicant maintains that the simulation to produce the price prediction reduces the need for future server accesses by the potential customer.  Examiner responds to this argument with the same reasoning that Examiner counterargued with, above in this Office action.
As for the simulating itself being technological, the claim language is currently worded at a very high-level, with not much detail on exactly what the simulating represents.  Basically, the step simply states:  “simulate product unavailability for the at least one reservation class of the selected candidate product” and then the simulated product unavailability is used in the next step to determine the at least one future numerical value (such as a future price for a flight ticket).  In Examiner’s Interview Summary for the interview dated 03 November 2020, it states that Examiner thought that there might be potential to address 101 with the simulation feature in the specification, perhaps by comparing the simulation to artificial intelligence.
Following up on that, Examiner believes that there still may be such potential, but that more detail needs to be added to the simulating such that it is more along the lines of machine-learning, which may be considered technological.  For example, the current simulation language in claim 1 states what is simulated (the product unavailability) but does not explain how.  It also states that the simulated product unavailability is used to 
That being said, if one turns to paragraphs [0045]-[0053] of Applicant’s patent application publication, Examiner still sees some potential for possibly addressing 101 with the simulation feature.  Basically, the system generates a future price by simulating how the price responds if different classes of tickets were to sell out.  Examiner believes an especially important part of the concept for potential 101 purposes is in paragraph [0050], which states:  “The processing unit 170 may then analyze the various resultant products to deduce which one has the greatest probability of occurring by observing the number of seats available by class of service together with the observed speed of sale for said class.”  Examiner believes that incorporating the observed speed of sale into the prediction may be particularly useful because it can be viewed as a feedback feature, taking real-world data and using that data to make a better future price prediction.  Perhaps such a claim amendment can be combined with an argument comparing this to technological machine-learning.  This is an idea for possibly addressing 101 with the simulation feature, moving forward.
Applicant also argues “significantly more,” referencing the BASCOM decision.  Examiner does not find BASCOM to be applicable here.  In BASCOM, a data filtering feature provided specific advantages by being placed at a particular location in the computing network.  The overall configuration of the combination of elements was found 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 16-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 16, 23, and 30, Claim(s) 16, 23, and 30 recite(s):
- receiving a query identifying query parameters;
- processing the query at a denoted query date;
- determining a set of candidate products meeting at least some of the parameters of the query, each candidate product being associated with a current numerical value defined by the current value of the candidate product at the query date;
- outputting at least a proportion of the candidate products and the respective current numerical value thereof;
- selecting one of the candidate products output, wherein the selected candidate product is associated with at least one reservation class;
- simulating product unavailability for the at least one reservation class of the selected candidate product;
- determining, based at least on the simulated product unavailability for the at least one reservation class, at least one future numerical value of the selected candidate product which is equal to an estimate of the current numerical value of the candidate product at a date subsequent to the query date;
- outputting the at least one future numerical value concurrently with the respective current numerical value of the selected candidate product.

- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  the claim encompasses such commercial interactions as estimating a future price for a travel product; see Applicant’s specification-as-originally-filed.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- query processing device; server device including a processing unit; server device; processing unit; the server device being configured; client device connected to the server device; client device; outputting via transmitting; user interface; a computer program product comprising: a durable, computer-readable data storage medium; and program code saved on the durable, computer-readable storage medium which, when executed by one or more processors, causes the one or more processors of a server device to execute a method:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 17-22 and 24-29, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- another server (claims 18 and 25);
- unit (claim 20);
- display (claim 29);
- graphical user interface (claim 29);
- website (claim 29);
- dedicated application (claim 29).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, the remaining added portion of claim 17 merely adds further details regarding reservation class of the selected candidate product.


Claim(s) 16-30 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Meyer, US 20170147951 A1 (automatic booking of transportation based on context of a user of a computing device);
b.  Etzioni, US 20140310066 A1 (performing predictive pricing based on historical data);
c.  Huberman, US 7711657 B1 (resource-reservation pricing structures based on expected ability to deliver);
d.  Menich, US 20120116844 A1 (travel price optimization);
e.  Yee, US 20180018683 A1 (demand prediction for time-expiring inventory).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606.  The examiner can normally be reached on M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628